Citation Nr: 0920157	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-34 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO rating decision that 
denied service connection for bilateral hearing loss and for 
tinnitus.  

In a July 2008 decision, the Board denied the Veteran's 
claims.  The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2008, the parties (the Veteran and the 
VA Secretary) filed a joint motion which requested that the 
Board's decision be vacated and remanded.  A December 2008 
Court Order granted the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the December 
2008 Court Order.  

As noted above, the Veteran served on active duty from 
February 1952 to February 1954.  A review of the Veteran's DD 
214 shows that he served in the Heavy Mortar Company, 8th 
Infantry Regiment.  

The Veteran's service treatment records are not on file and 
were apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  

The claims file contains a report of a September 1995 medical 
record from a private hospital and an April 2003 audiogram 
from FHAC.  The 1995 hospital record is actually a Nursing 
Administration Interview and Assessment form.  It shows that 
the Veteran was receiving treatment for an unrelated health 
concern; however, on the form he indicated that he had 
impaired hearing in the form of "echoing."  The FHAC 
audiogram report was not interpreted (however a VA examiner 
has indicated that it shows high frequency hearing loss).  
The report noted additional reported symptoms of ringing and 
occasional dizziness.  

The Veteran underwent a VA audiological examination in 
October 2006.  His claims file was reviewed.  The Veteran 
reported a gradual decrease in hearing since 1953.  He 
attributed such hearing loss to military noise exposure from 
mortars.  Although the Veteran could not recall a specific 
date of onset of his reported tinnitus, he stated it began in 
1954.  He denied any history of ear infection, ear pain, or 
head injury.  He did report that he had occasional dizziness 
for many years.  The Veteran noted that he had received 
chemotherapy for a lymphoma in the past, but that he did not 
recall and change in hearing or tinnitus during such 
treatment.  He reported that he was exposed to noise from 
mortars and gunfire in the service, without hearing 
protection.  The Veteran also reported a civilian 
occupational history of noise exposure, while working on the 
loading dock in the meat packing industry for 17 years and 
while self-employed as a truck driver.  He also noted having 
recreational noise exposure from the occasional use of power 
tools.  The Veteran indicated that he first sought treatment 
for hearing loss in 1985.  

Following a complete clinical evaluation, the examiner 
provided a diagnosis of bilateral sensorineural hearing loss, 
from 500 to 4000 Hertz (Hz) that was mild to severe in the 
right ear and moderately severe to severe for the left ear; 
subjective report of constant bilateral tinnitus; and a 
progression of hearing loss, especially at the right ear 
since 2003.  The examiner stated:  "Given that it has been 
more than 50 years since military discharge and there was no 
evidence of hearing loss or tinnitus prior to 2003, it is 
impossible to determine when the hearing loss began.  [The 
Veteran] reported a history of both military and occupational 
noise exposure, as well as significant health problems.  The 
cause of his hearing loss and reported tinnitus cannot be 
determined without resorting to mere speculation."  

The Board observes that the December 2008 joint motion (noted 
above in the INTRODUCTION) found that the October 2006 VA 
audiological examination report did not contain an opinion 
that provided an answer to the nexus issue so that the Board 
could properly evaluate the Veteran's claims.  The joint 
motion indicated that in light of the Board's concessions of 
the Veteran's noise exposure in service and the current 
existence of the claimed disorders, as well as the heightened 
duty attendant to the case, a remand was required for VA to 
obtain another medical opinion as to the likely etiology of 
the Veteran's claimed disorders.  

Since the December 2008 Order from the Court returned this 
matter to the Board "for compliance with the instructions in 
the joint motion", the Board now remands the matter for 
another VA audiological examination, with the hope of 
obtaining opinions as to the likely etiology of the veteran's 
hearing loss and tinnitus so as to resolve the pending claims 
for service connection.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for hearing loss or tinnitus since April 
2003.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  

2.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed hearing loss and tinnitus.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should conduct an audiological 
evaluation, including speech recognition 
testing, to determine whether the Veteran 
currently experiences hearing loss and 
tinnitus.  If current hearing loss and/or 
tinnitus are identified, the examiner 
should provide opinions as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
hearing loss or tinnitus was incurred in 
service, or is the result of exposure to 
acoustic trauma during the Veteran's 
period of service.  

3.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for bilateral hearing loss and 
for tinnitus.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)




No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

